PER CURIAM.
Steven R. Dewitt, Sr., appeals the district court’s order accepting the recommendation of the magistrate judge to dismiss without prejudice Dewitt’s petition for writ of mandamus. The district court correctly reasoned that under the Supreme Court’s reasoning in Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), Dewitt’s right of action, if any, has not accrued because he has not established that the validity of his disciplinary conviction has been reversed. Accordingly, we affirm the district court. See Dewitt v. Adduci, No. CA-02-942-3-24-BC (D.S.C. Aug. 13, 2002). Dewitt’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the decisional process.

AFFIRMED.